REINHARDT, Circuit Judge,
concurring specially:
Judge Kozinski’s separate dissent requires separate comment. In the latest chapter of his crusade against the use of languages other than English in public, it is what Judge Kozinski does not say that is most revealing. My learned colleague, who is surely expert in these matters by now, ignores completely the constitutional interests of the numerous non-English speakers. There is nothing novel about the fact that the interests of the audience as well as of the speaker are protected by the First Amendment. Yet Judge Kozin-ski does not even mention, let alone discuss Virginia State Bd. of Pharmacy v. Virginia Citizens Consumer Council, 425 U.S. 748, 96 S.Ct. 1817, 48 L.Ed.2d 346 (1976), or United States v. National Treasury Employees Union, — U.S. -, 115 S.Ct. 1003, 130 L.Ed.2d 964 (1995), decisions that make it clear that in dealing with First Amendment questions we must consider the needs of the audience. In fact, the constitutional interests of the public are at their height when its members seek information of vital importance from the government. In the end, then, it is the interests of non-English speaking persons, often poor and uneducated, that are so compelling here.
If Judge Kozinski had his way, bilingual government clerks would not be able to advise persons who can speak only Spanish — or Chinese or Navajo — how to apply for food stamps, or aid for their children, or unemployment or disability benefits. Public employees would be prohibited from helping non-English speaking residents file com*953plaints against those who mistreat them or who violate their rights or even from helping them secure driver’s licenses or permits to open small businesses. Bilingual traffic officers would not be able to give directions to nearby medical clinics or schools. Migrant farm workers who cannot speak English would find themselves cut off from almost all government assistance by an impenetrable language barrier. Recent immigrants in general, including many who fled persecution, would find their lives in their adopted land unduly harsh and bewildering. Yet, not a word of concern for the less fortunate among us finds its way into Judge Kozinski’s constitutional analysis.
At the same time that Judge Kozinski callously ignores the interests of “people, he stretches eagerly to place the powers of the government, in its role as speaker, beyond the reach of the Constitution. Indeed, it is the rights of the government that Judge Kozinski stresses at every opportunity. If Judge Kozinski had his druthers, public employees would be stripped of all First Amendment rights while performing their governmental functions.1 There would be nothing that Government — from the tiniest municipality on up — could not compel its employees to say, no matter how racist or abhorrent, and nothing that Government could not fire its employees for saying, no matter how innocuous. His would be an Orwellian world in which Big Brother could compel its minions to say War is Peace and Peace is War, and public employees would be helpless to object. It would not matter whether government had a legitimate purpose or even whether it had a purpose at all.
The difference between the majority’s view and Judge Kozinski’s is simple. The majority says that under the First Amendment there are limits to what the government can force its employees or officials to say in the course of performing their official duties while Judge Kozinski says that there are none. To me, unlimited government power in any form is a foreign notion indeed.
Judge Kozinski does Abraham Lincoln no honor by seeking to enlist his words in support of a mean-spirited, nativist measure — a measure that would create so much division and ill will and that would so severely penalize those among us who are unable to communicate in English. The end result of Judge Kozinski’s legal approach would be to punish people who are not as fortunate or as well educated as he — people who are neither able to write for nor read the Wall Street Journal, and indeed would have little cause to do either.
Nor does Judge Kozinski advance his cause by disingenuously suggesting that his argument is a limited one, that the Arizona initiative might be unlawful for other reasons — just not on First Amendment grounds. Judge Kozinski has previously argued that languages other than English should be banished from the public arena. He openly favors conformity over diversity and would “preserv[e] native tongues and dialects for private and family gatherings.” Gutierrez v. Mun. Ct. Of S.E. Judicial Dist., 861 F.2d 1187, 1193 (9th Cir.1988) (Kozinski, dissenting). Judge Kozinski’s view of the rights of non-English speaking persons would make the Statue of Liberty weep. The divided house that Judge Kozinski fears is a world in which Spanish, Chinese, or Navajo is heard in public, a world in which individual liberty rather than government-mandated orthodoxy thrives.
Judge Kozinski trots out a parade of horri-bles that he insists will come to haunt us if we do not accept his absolutist, authoritarian view. All his examples are absurd. No court in this country would protect a government employee who adopted one of the outlandish stances that Judge Kozinski so ca-suistically suggests. Were we to withhold rights from individuals because clever judges could conjure up hypothetical examples of frivolous law suits, there would soon be no *954rights left at all. Scare tactics are hardly a novel technique in my talented colleague’s arsenal of en banc dissents. Recently, he warned that the majority opinion in another en bane case was a disaster of nearly unprecedented proportions, in fact a “tsunami.” U.S. v. Gaudin, 28 F.3d 943, 955 (9th Cir.1994) (Kozinski, dissenting). In Gaudin, he wrote: “It’s not every day, after all, that we provoke a conflict with every other regional circuit, defy Supreme Court authority, implicitly overrule several lines of our own case law — thereby creating a spider web of secondary circuit conflict....” Id. The majority held firm. The decision that Judge Kozin-ski so vehemently denounced .was affirmed soon thereafter by the United States Supreme Court by a vote of 9-0. U.S. v. Gaudin, — U.S. -, 115 S.Ct. 2310, 132 L.Ed.2d 444 (1995).
The true horror of this case is what could happen if Judge Kozinski’s view prevailed. Government employees could be compelled to parrot racist and sexist slogans, to hurl hateful invective at non-English speaking people asking for assistance, to publicly declare their loyalty to political parties, and to bow toward the national or state capítol three times a day — and the First Amendment would offer them no protection whatsoever. Under Judge Kozinski’s approach, non-English speakers would be relegated to second class status, deprived of information they desperately need to meet the basic necessities of their daily fives, and grievously handicapped in their efforts to pursue the American dream. It would be a sad day indeed for the Constitution were we to betray our nation’s history and uphold a measure that is so alien to America’s most basic traditions.

. I do not mean to suggest that my worthy colleague would discriminate against public employees. They would fare no worse in his regime than private employees. Judge Kozinski would strip the latter of the fruits of the basic job protection provisions that they fought for so long and so bitterly. See Judge Kozinski's dissent in Sanders v. Parker Drilling Co., 911 F.2d 191, 204 (9th Cir.1990), in which Judge Kozinski advocated upholding permanent discharges of employees on the basis of mere suspicion, notwithstanding a just-cause-for-discharge clause.